DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2021.
Drawings
The drawings were received on 11/18/2021.  These drawings are not approved by the Examiner.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal axis of the threaded bore being parallel with a longitudinal axis of a second threaded bore of the second coupling section; and the first coupling section including: a third threaded bore formed in and extending through the first coupling section into the aperture; and a fourth threaded bore must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

As shown in FIGS. 9A-9D, threaded bore 903 extends from an outer surface of coupling section 902 to an inner surface of coupling section 902. Coupling section 902 may also include threaded bores 904 and 905, which may be configured to receive fastening means to connect coupling section 902 to a second coupling section. Coupling section 902 may also include cavities 970, which may be configured to receive alignment dowels. Threaded bores 903, 904, and 905 may be positioned in the same direction, i.e., perpendicular to axis of aperture 906. Alternatively, threaded bore 903 may be positioned in a different direction than threaded bores 904 and 905. As shown in FIG. 9D, threaded bore 903 may have diameter 908.


The original disclosure does not support a longitudinal axis of the threaded bore being parallel with a longitudinal axis of a second threaded bore of the second coupling section, since the threaded bore formed in and extending through the second coupling section into the aperture. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Further, same argument is applicable to claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5649797, Warren et al.
	In regards to claim 1, in Figures 1-1A and paragraphs detailing said figures, Warren et al disclose a coupling, comprising: a first coupling section (23); a second coupling section (24), the first and second coupling sections configured to form an aperture when coupled together; a threaded bore formed in and extending through the second coupling section into the aperture; and a pushing bolt (16) configured to; engage the threaded bore of the second coupling section; and extend through the threaded bore and into the aperture formed by the first and second coupling sections to apply an unlocking force on an object positioned inside the aperture.
	In regards to claim 3, in Figures 1-1A and paragraphs detailing said figures, Warren et al disclose the unlocking force is applied to the object positioned inside the aperture in a threaded region of the second coupling section.
	In regards to claim 4, in Figures 1-1A and paragraphs detailing said figures, Warren et al disclose a portion of the pushing bolt is configured to extend into the aperture beyond an inner surface of the second coupling section-a predetermined distance.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
US 2008/0023736 is cited because it’s Figures 1-8 illustrates all features represented in the instant Figures 1-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679